572 S.E.2d 421 (2002)
356 N.C. 432
Cecil S. ABERNATHY, Administratix of the Estate of Bailey L. Abernathy, Plaintiff
v.
SANDOZ CHEMICALS/CLARIANT CORPORATION, Employer, and
The Travelers Insurance Company, and Liberty Mutual Insurance Company, Carriers.
No. 496P02.
Supreme Court of North Carolina.
November 21, 2002.
Neil P. Andrews, Charlotte, for Sandoz Chemicals, Travelers.
Richard L. Huffman, Salisbury, for Abernathy.
Prior report: 151 N.C.App. 252, 565 S.E.2d 218.

ORDER
Upon consideration of the petition filed by Defendants (Sandoz Chemicals/Clariant Corporation and The Travelers Insurance Company) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 21st day of November 2002."